 III the Matter Of SIGNAL MANUFACTURING COMPANY, EMPLOYERandAMALGAMATED LOCAL 257, INTERNATIONAL UNION OF ELECTRICAL,RADIO AND MACHINE WORKERS, CIO,. PETITIONERCase No. 1-RC-1316.-Decided April 14,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,a hearing was held before Thomas H.Ramsey, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of^the National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'3.The question concerning representation :On June 18, 1948, the UE, as an affiliate of the CIO, together withits Local 257, executed an agreement with the Employer, covering theemployees involved in this case, to be in effect for 1 year and thereafter"for a similar period" unless either party notifies the other of a desireto terminate or modify the contract at least 60 days before July 18,1949.On July 17, 1949, Local 257 and the Employer agreed to ex-tend the contract until June 18, 1950, with certain modifications.TheUE contends that this contract operates as mbar to a present determi-nation of representatives.Local 257, IUE-CIO contends that the con-tract is not a bar because as the result of a schism'in Local 257, UE, asubstantial number of its former members have affiliated with Locali These labor organizations are Amalgamated Local 257,International Union of Electri-cal,Radio and Machine Workers, CIO,hereinafter called Local 257, IUE-CIO, and UnitedElectrical, Radio and Machine workers of America, hereinafter called UE.89 NLRB No. 65.457 458DECISIONS OF NATIONAL LABOR RELATIONS BOARD257, IUE-CIO. The Employer takes the position that it does notknow which union represents its employees and it therefore is unwill-ing to bargain with either until one or the other has been certified bythe Board as the exclusive representative of its employees.The record shows that- prior to November 8, 1949, Local 257, thenaffiliated with the UE, had a total membership of 200,. of whom 75were employees of the Employer, and the balance, employees of otheremployers in the Lynn, Massachusetts, area.The afore-mentionedcontract between the Employer and Local 257, however, covered onlythe employees of the Employer.On November 2, 1949, the CIO atits national convention expelled the UE.On November 8, 1949, at aregular membership meeting of Local 257, a motion to disaffiliate fromthe UE and affiliate with the IUE-CIO was passed by unanimous vote.Of the 75 employees of the Employer who were Local 257 members,75 percent attended the meeting.' It appears that the meeting hadbeen publicized at the Employer's plant at least 10 days in advanceby a notice on the bulletin board and by oral notification through theshop steward to individual members. Shortly after November 8,Local 257 applied for and received a charter from the IUE-CIO.Allthe officers of the former UE Local 257, except for the floor guardand 2 of the 3 trustees, were elected by the membership of the newlocal and have continued to serve in their respective capacities asofficers of Local 257, IUE-CIO.3Uncontroverted evidence indicatesthat since November 8, Local 257, UE has held no meetings nor proc-essed any grievances, while Local 257, IUE-CIO, on the other hand,has held monthly meetings and obtained signed membership cardsfrom the employees of the Employer who joined that organization.These circumstances reveal that there has been a schism in thecontracting union's organization which we find, for reasons stated intheBoston Machine Workscase,4 removes the current contract as a barto an immediate determination of representatives.5Accordingly, wefind that a question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) (1) and Section .2 (6) and (7) of the Act.4.The following. employees of the Employer constitute a unitappropriate for purposes of collective bargaining within the meaningof Section 9 (b)-of'the Act:aThe record shows that a roll call of the membership was taken at this meeting.These officers were the president, secretary, treasurer, financial secretary, recordingsecretary, and one of the trustees.BostonMachine Works Company,89 NLRB 59'.Also for the reasons stated in the BostonMachine Works Companycase,we shall notpass upon the question of whether the Employer and the labor organization,. if any,certified as exclusive bargaining representative as a result of this proceeding shall beobligated to bargain on the basis of the current contract, notwithstanding the Petitioner'srequest for such a determination. SIGNAL MANUFACTURING COMPANY459All production and maintenance employees employed at the Em-ployer's Lynn, Massachusetts, plant, excluding the factory clerical,"employees in the engineering department, office and clerical employees,and all guards, professional employees, and supervisors as defined in-the Act:DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the date'of this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the -date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether theydesire to be represented, for purposes of collective bargaining, byAmalgamated Local 257, International Union of Electrical, Radioand Machine Workers, CIO,8 or by United Electrical, Radio andMachine Workers of America (UE), or by neither .96We have excluded the factory clerical because he is the nephew of the treasurer andmajority stockholder of the Employer and therefore his interests are distinguishable fromthose of the employees here involved.The Myers-Sherman Company,71NLRB 910, 911.P The Petitioner contends that the UE should be denied a place on the ballot because itsLocal 257 is not in compliance with the registration and filing requirements of Section 9 (f),(g), and(h) of the Act.The UE is in full compliance.The record does not reveal whetheror not its Local 257 is a defunct organization.The UE contends,however,that this localis still in existence.If this local is in existence,the UE's participation in the electionherein directed is conditioned upon the full compliance within 2 weeks from the date of thisDirection,with Section 9 (f), (g), and(h) of the Act by Local 257.General Motors Cor-poration,etal., 88 NLRB 450.s For reasons stated in theGeneral Motorscase,citedsupra,we find no merit to thecontention of the UE that,insofar as the two labor organizations are designated on theballot, the Petitioner should not be permitted to use the same number as the UE Local.9Either participant in the election herein directed may, upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot.